DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 10, 12, 14, 16-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Attarwala et al (US 2020/0112495, hereinafter Attarwala) and in view of Lee et al (US 2016/0028615, hereinafter Lee).

Regarding claim 1, Attarwala discloses a non-transitory computer readable storage medium (non-transitory computer readable medium, Para [0009]) having instructions that when executed by a processor (processor, Para [0156]), cause the processor to: a plurality of available paths between a source node and a destination node (source computing device with multiple paths through two network domains to access third party resource destination, Para [0074]/Fig. 4), wherein routing data over the available paths based on a first priority order and corresponding network characteristics parameters (monitor performance characteristics such as jitter, latency, loss of the various paths to determine performance metric of paths, determining a score, Para [0100] and ranking the potential paths, Para [0128], selecting path with best score, Para [0128] for routing traffic, Para [0104]); determine a modified first priority order of the available paths and corresponding modified network characteristic parameters and route the data from the source node to the destination node based on the modified first priority order (periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]);	 					route second data over the available paths between the source node and the destination node; determine a second priority order of the available paths by analyzing current network characteristic parameters associated with each of the available paths based on the second data, the second priority order is different from the modified first priority order (periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]); 							but does not disclose obtaining historical logs associated with a plurality of available paths between a source node and a destination node, wherein the historical logs are obtained for a first interval by routing data; nor modifying priority by analyzing the historical logs using machine learning.  Lee discloses collecting data for determining route performance during a tracking period/window, obtaining historical quality measurements, Para [0025] and determining likelihood that the primary route will need to be replaced is automatically performed using machine learning, pattern recognition, data mining, etc. by using historical attributes and performance data associated with the route, Para [0033] which may necessitate changing the primary route (re-ranking the paths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in order to provide network routing solutions including predictive capabilities of primary route quality in order to provide enhanced level of communication service and quality control; 				and does not explicitly disclose second sample data and autocorrecting the modified first priority order of the available paths by inputting latest logs associated with the plurality of available paths for a second interval into the machine learning model upon determining the second priority order is different from the modified first priority order Lee discloses one or more tracking periods, Para [0031], in this case a second tracking period, attributes of particular route can be inputted into classifier, using training data and determining if primary route needs to be replaced automatically using machine learning, Para [0033], where it is obvious to utilize a second monitoring/tracking period and using that data for machine learning and updating the rankings.
Regarding claim 2, Attarwala discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions to obtain the historical logs associated with the available paths comprises instructions to: route first sample data over the available paths between the source node and the destination node; determine the first priority order of the available paths by analyzing the network characteristic parameters associated with each of the available paths based on the sample data; route the data from the source node to the destination node for the first interval using at least one of the available paths based on the first priority order; and obtain the historical logs associated with the available paths for the first interval (assess performance of different paths between the two edge network devices by using test packets, Para [0100]; monitor performance characteristics such as jitter, latency, loss of the various paths to determine performance metric of paths, determining a score, Para [0100] and ranking the potential paths, Para [0128]; selecting path with best score, Para [0128] for routing traffic, Para [0104] and paths are measured periodically, Para [0146], meaning the selected path is used for a duration until another path scores better).	
Regarding claims 3, 10 and 21, Attarwala discloses the non-transitory computer readable storage medium/method/policy engine of claim 2/9/20, wherein the instructions to route the first sample data over the available paths comprises instructions to: determine the available paths between the source node and the destination node in a software-defined network; and route the first sample data over the available paths to monitor the network characteristic parameters associated with each of the available paths (software defined network, Para [0073], monitor performance characteristics such as jitter, latency, loss of the various paths to determine performance metric of paths, determining a score, Para [0100] and ranking the potential paths, Para [0128]).
Regarding claims 5, 12 and 23, Attarwala discloses the non-transitory computer readable storage medium/method/engine of claim 4/11/22, wherein routing the second sample data over the available paths between the source node and the destination node is performed at predefined intervals (Attarwala discloses periodically measuring performance of the paths, Para [0146] and Lee discloses collecting data for determining route performance during a tracking period/window, obtaining historical quality measurements, Para [0025]).
Regarding claims 7, 14 and 25, Attarwala discloses the non-transitory computer readable storage medium/method/engine of claim 1/9/20, further comprising instructions that when executed by the processor, cause the processor to: maintain a routing policy table to include the available paths, the first priority order of the available paths, and the corresponding network characteristic parameters upon determining the first priority order, wherein the data is routed from the source node to the destination node according to the routing policy table (maintain table of the scores of the performance metrics of the various paths in the system, Para [0103], periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]).	
Regarding claim 9, Attarwala discloses a method comprising: routing first sample data over a plurality of available paths between a source node and a destination node(source computing device with multiple paths through two network domains to access third party resource destination, Para [0074]/Fig. 4, assess performance of different paths between the two edge network devices by using test packets, Para [0100]);	 					determining a first priority order of the available paths by analyzing network characteristic parameters associated with each of the available paths based on the sample data (monitor performance characteristics such as jitter, latency, loss of the various paths to determine performance metric of paths, determining a score, Para [0100] and ranking the potential paths, Para [0128]); routing data from the source node to the destination node for a first interval using at least one of the available paths based on the first priority order (selecting path with best score, Para [0128] for routing traffic, Para [0104] and paths are measured periodically, Para [0146], meaning the selected path is used for a duration until another path scores better); and routing the data from the source node to the destination node based on the modified first priority order (periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]);	route second data over the available paths between the source node and the destination node; determine a second priority order of the available paths by analyzing current network characteristic parameters associated with each of the available paths based on the second data, the second priority periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]); 								but does not disclose obtaining historical logs associated with the available paths for the first interval; determining a modified first priority order of the available paths and corresponding modified network characteristic parameters by analyzing the historical logs using a machine learning model. Lee discloses collecting data for determining route performance during a tracking period/window, obtaining historical quality measurements, Para [0025] and determining likelihood that the primary route will need to be replaced is automatically performed using machine learning, pattern recognition, data mining, etc. by using historical attributes and performance data associated with the route, Para [0033] which may necessitate changing the primary route (re-ranking the paths); 								and does not explicitly disclose second sample data and autocorrecting the modified first priority order of the available paths by inputting latest logs associated with the plurality of available paths for a second interval into the machine learning model upon determining the second priority order is different from the modified first priority order Lee discloses one or more tracking periods, Para [0031], in this case a second tracking period, attributes of particular route can be inputted into classifier, using training data and determining if primary route needs to be replaced automatically using machine learning, Para [0033], where it is obvious to utilize a second monitoring/tracking period and using that data for machine learning and updating the rankings.
Regarding claim 16, Attarwala discloses the method of claim 9, wherein the network characteristic parameters are selected from a group consisting of latency, jitter, round-trip time (RTT), packet loss, and data rate per second (performance metrics such as jitter, latency, loss and/or bandwidth, Para [0077]).
Regarding claim 17, Attarwala discloses the method of claim 9, wherein the source node and destination node comprise a first edge device and a second edge device, respectively, in a software-defined network (edge network devices, Para [0075] and software defined network, Para [0073]
Regarding claim 18, Attarwala discloses the method of claim 9, wherein each of the available paths comprises a communication link, the communication link includes a link type selected from a group consisting of an Internet connection, a multiprotocol label switching (MPLS) connection, a cellular connection, and a cable connection (MPLS connection or cellular, or Internet, Para [0161]).
Regarding claim 19, Attarwala discloses the method of claim 9, wherein routing the data from the source node to the destination node for the first interval comprises: dynamically routing the data associated with different applications via the available paths based on the first priority order and a priority of each of the applications (traffic flow for one application may be throttled so that traffic flow for another application may comply with corresponding SLA, Para [0047], meaning different applications have different priorities and are routed accordingly).
Regarding claim 20, Attarwala discloses a system for routing connections in a software-defined network (software defined network, Para [0073]) comprising: a source node and a destination node that are interconnected with each other via networks (source computing device with multiple paths through two network domains to access third party resource destination, Para [0074]/Fig. 4); and a management node communicatively coupled to the source node and the destination node, wherein the management node comprises a knowledge-defined policy engine (control device with policy and routing instructions, Para [0075]) to:					route first sample data over a plurality of available paths between a source node and a destination node (assess performance of different paths between the two edge network devices by using test packets, Para [0100]);									determine a first priority order of the available paths by analyzing network characteristic parameters associated with each of the available paths based on the sample data (monitor performance characteristics such as jitter, latency, loss of the various paths to determine performance metric of paths, determining a score, Para [0100] and ranking the potential paths, Para [0128]);												route data from the source node to the destination node for a first interval using at least one of the available paths based on the first priority order (selecting path with best score, Para [0128] for routing traffic, Para [0104] and paths are measured periodically, Para [0146], meaning the selected path is used for a duration until another path scores better);					determine a modified first priority order of the available paths and route the data from the source node to the destination node based on the modified first priority order (periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]);					route second data over the available paths between the source node and the destination node; determine a second priority order of the available paths by analyzing current network characteristic parameters associated with each of the available paths based on the second data, the second priority order is different from the modified first priority order (periodically measuring performance of the paths, Para [0146] and re-analyzing performance scores and selecting new primary path based on the recent performance scores, Para [0153]); 							but does not explicitly disclose obtaining historical logs associated with the available paths for the first interval; nor determining a modified first priority order of the available paths and corresponding modified network characteristic parameters by analyzing the historical logs using a machine learning model.  Lee discloses collecting data for determining route performance during a tracking period/window, obtaining historical quality measurements, Para [0025] and determining likelihood that the primary route will need to be replaced is automatically performed using machine learning, pattern recognition, data mining, etc. by using historical attributes and performance data associated with the route, Para [0033] which may necessitate changing the primary route (re-ranking the paths); and does not explicitly disclose second sample data and autocorrecting the modified first priority order of the available paths by inputting latest logs associated with the plurality of available paths for a second interval into the machine learning model upon determining the second priority order is different from the modified first priority order Lee discloses one or more tracking periods, Para [0031], in this case a second tracking period, attributes of particular route can be inputted into classifier, using training data and determining if primary route needs to be replaced automatically using machine learning, Para [0033], where it is obvious to utilize a second monitoring/tracking period and using that data for machine learning and updating the rankings.

Allowable Subject Matter
Claims 6, 8, 13, 15, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations from dependent claim 4 into independent claim 1 and argues the references do not disclose the amended limitations.  Further arguing over the limitations over, routing second sample data, determining a second priority order of paths and autocorrecting the modified first priority order if different from the second priority order.  The Applicant then cites portions of Attarwala and argues the references does not disclose autocorrecting the modified first priority order. 				In response, these limitations are just repeating the prior steps.  In this case, there is a second sample/monitoring period based on the modified network characteristics, a second ranking is determined based on the changed network characteristics and replacing/updating (or autocorrecting) the modified first priority order with the second priority order (i.e. replace prior ranking with new ranking).  This is obvious to one with ordinary skill in the art to have a second monitoring period and updating the rankings based on the changes in the network.  Applicant even cites Para [0153] of Attarwala which discloses performance scores are reanalyzed and a new primary path may be selected on the most recent performance scores.  This indicates that more recent performance scores replace prior performance scores and the rankings are updated based on the changed performance of the paths in the network (i.e. modified network characteristics).  Attarwala however, does not used the term “autocorrecting” the priority order of the available paths.    											Applicant continues argument that Attarwala does not disclose autocorrecting the modified first priority order of available paths and inputting latest logs associated with the plurality of paths into the machine learning model.  This is admitted in the office action as Attarwala does not disclose autocorrecting and the machine learning model.  The Applicant then cites portions from the Lee .      	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461